Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 1 of 46
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 2 of 46
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 3 of 46
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 4 of 46
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 5 of 46
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 6 of 46
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 7 of 46
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 8 of 46
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 9 of 46
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 10 of 46
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 11 of 46
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 12 of 46
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 13 of 46
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 14 of 46
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 15 of 46
                       Case 18-12662-abl
                             Case 18-12662-leb
                                         Doc 193
                                               Claim
                                                   Entered
                                                     42 Filed
                                                           05/12/20
                                                               07/18/18
                                                                    12:23:12
                                                                          PagePage
                                                                               1 of 316 of 46
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 MEDIZONE INTERNATIONAL, INC.                                                                                    U.S. Bankruptcy Court
                                                                                                                            District of Nevada
 Debtor 2
 (Spouse, if filing)                                                                                                             7/18/2018
 United States Bankruptcy Court           District of Nevada                                                              Mary A. Schott, Clerk
 Case number: 18−12662


Official Form 410
Proof of Claim                                                                                                                                    04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            L2 CAPITAL, LLC
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               L2 CAPITAL, LLC

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  ATTN: ADAM LONG, MEMBER
                                  2008 W. 81ST STREET
                                  LEAWOOD, KS 66206


                                  Contact phone               8169600100                         Contact phone

                                  Contact email        adam@ltwocapital.com                      Contact email

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1
               Case 18-12662-abl
                     Case 18-12662-leb
                                 Doc 193
                                       Claim
                                           Entered
                                             42 Filed
                                                   05/12/20
                                                       07/18/18
                                                            12:23:12
                                                                  PagePage
                                                                       2 of 317 of 46
Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $     1095899.41                      Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                                        money loaned


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:


                                    Basis for perfection:

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $

                                    Amount of the claim that is               $
                                    secured:
                                    Amount of the claim that is               $                                    (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                                     %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                                Proof of Claim                                                page 2
                 Case 18-12662-abl
                       Case 18-12662-leb
                                   Doc 193
                                         Claim
                                             Entered
                                               42 Filed
                                                     05/12/20
                                                         07/18/18
                                                              12:23:12
                                                                    PagePage
                                                                         3 of 318 of 46
12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $2,850* of deposits toward purchase, lease, or rental of                     $
    law limits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $12,850*) earned within                     $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                         $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                    $

                                         * Amounts are subject to adjustment on 4/1/19 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                7/18/2018

                                                                 MM / DD / YYYY


                                 /s/ Adam Rhodes Long

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                        Adam Rhodes Long

                                                                            First name       Middle name        Last name
                                 Title                                       Managing Partner

                                 Company                                     L2 Capital, LLC

                                                                            Identify the corporate servicer as the company if the authorized agent is a
                                                                            servicer
                                 Address                                     2008 w 81st Street

                                                                            Number Street
                                                                             Leawood, KS 66206

                                                                            City State ZIP Code
                                 Contact phone             8169600100                           Email         adam@ltwocapital.com


Official Form 410                                                      Proof of Claim                                                   page 3
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 19 of 46
                               Case 18-12662-abl
                                     Case 18-12662-leb
                                                 Doc 193
                                                       Claim
                                                           Entered
                                                             42 Filed
                                                                   05/12/20
                                                                       07/18/18
                                                                            12:23:12
                                                                                  PagePage
                                                                                       1 of 120 of 46



Medizone International, Inc.                                                                             $152,500.00
Original Note Date: 1/31/2018
8% Interest Per Annum
                                                                                                   note balance before       Accrued        Conversion    Note Balance after
                                               Date                                                    conversion        Interest/Penalty    amount          conversion        Shares Converted
interest through 4/17/2018                                                                              $152,500.00            $25,736.99         $0.00       $178,236.99
Default Section 3.7 - Bankpuptcy - 4/18/2018                                                            $178,236.99            $71,294.79         $0.00       $249,531.78
Default Section 3.1 - Failure to Pay Principal or Interest - 4/18/2018                                  $249,531.78             $8,911.85                     $258,443.63
Default Section 3.3 - Breach of Covenants - 4/18/2018                                                   $258,443.63             $8,911.85                     $267,355.48
Default Section 3.5 - Receiver or Trustee - 4/18/2018                                                   $267,355.48             $8,911.85                     $276,267.33
Default Section 3.15 - Cross-Default - 4/18/2018                                                        $276,267.33             $8,911.85                     $285,179.18
Default Section 3.19 - Failure to File reg statement and Obtian effectiveness timely - 4/18/2018        $285,179.18             $8,911.85                     $294,091.03
interest 4/18/2018 through 4/23/2018                                                                    $294,091.03             $1,160.25                     $295,251.28
Default Section 3.2 - Conversion and the Shares - 4/24/2018                                             $295,251.28           $590,502.55                     $885,753.83
interest 4/24/2018 through 5/7/2018                                                                     $885,753.83             $8,736.20                     $894,490.03
Default Section 3.10 - Liquidation - 5/08/2018                                                          $894,490.03            $44,724.50                     $939,214.53
Default Section 3.11 - Cessation of Operations - 5/8/2018                                               $939,214.53            $44,724.50                     $983,939.04
interest 5/8/2018 through 5/14/2018                                                                     $983,939.04             $4,528.82                     $988,467.85
Default Section 3.15 - Failure to Comply with the Exchange Act - 5/15/2018                              $988,467.85            $49,423.39                    $1,037,891.24
interest 5/15/2018 through current                                                                     $1,037,891.24           $58,008.17                    $1,095,899.41
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 21 of 46
       Case 18-12662-abl
             Case 18-12662-leb
                          Doc 193
                                Claim
                                    Entered
                                      42 Filed
                                            05/12/20
                                                07/18/18
                                                     12:23:12
                                                          PagePage
                                                              1 of 20
                                                                    22 of 46




 NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY
 THIS CERTIFICATE NOR THE SECURITIES INTO \ryHICH THESE SECURITIES
 ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
 OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
 SECURITIES MAY NOT BE OFFERED FOR SALE, SOI,DO TRANSFERRED OR
 ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
 STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
 AMENDED, OR (B) AN OPINION OF COUNSEL OryHICH COUNSEL SHALL BE
 SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT
 REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
 PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTTVITHSTANDING
 THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
 A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
 ARRANGEMENT SECURED BY THE SECURITIES.


 Principal Amount: $152,500.00                                 Issue Date: January 31, 2018




                               CONVERTIBLE PRSMISSORY NOTE

          FOR VALUE RECEIVED, MEDIZONE INTERNATIONAL' INC., a                                 Nevada
 corporation (hereinafter called the 'oBorrower"), hereby promises to pay to the order of L2
 CAPITAL, LLC, a Kansas limited liability company, or registered assigns (the "Holder") the
 principal sum of $152,500.00 (the "PrincipalAmount"), together with interest at the rate of eight
 percent (8%) per annum, at maturity or upon acceleration or otherwise, as set forth herein (the
                                                                                 ooConsideration")
 "Note"). The consideration to the Borrower for this Note is $125,000.00 (the                        in
 United States currency, with an OID (as defined herein) of $17,500.00 and a credit of $10,000.00
 for the Holder's legal expenses. The maturity date shall be six (6) months from the Issue Date
 (the "Maturity Date"), and on the Maturity Date, the principal of this Note, as well as any
 accrued and unpaid interest and other fees, shall be due and payable. This Note may not be
 prepaid in whole or in part except as otherwise explicitly set forth herein. Any amount of
 principal or interest on this Note, which is not paid by the Maturity Date, shall bear interest at the
 rate of the lesser of (i) twenty four percent (24%) per annum or (ii) the maximum amount
 allowed by law, from the due date thereof until the same is paid ("Default Interest").
 Interest shall commence accruing on the date that the Note is fully paid and shall be computed on
 the basis of a 365-day year and the actual number of days elapsed, All payments due hereunder
 (to the extent not converted into the Borrower's common stock (the "Common Stock") in
 accordance with the terms hereof) shall be made in lawful money of the United States of
 America, All payments shall be made at such address as the Holder shall hereafter give to the
 Borrower by written notice made in accordance with the provisions of this Note. Whenever any
 amount expressed to be due by the terms of this Note is due on any day which is not a business
óI   953098,5                                      I
    Case 18-12662-abl
          Case 18-12662-leb
                       Doc 193
                             Claim
                                 Entered
                                   42 Filed
                                         05/12/20
                                             07/18/18
                                                  12:23:12
                                                       PagePage
                                                           2 of 20
                                                                 23 of 46




day, the same shall instead be due on the next succeeding day which is a business day and, in the
case of any interest payment date which is not the date on which this Note is paid in full, the
extension of the due date thereof shall not be taken into account for purposes of determining the
amount of interest due on such date. As used in this Note, the term 'obusiness day" shall mean
any day other than a Saturday, Sunday or a day on which commercial banks in the city of New
York, New York are authorized or required by law or executive order to remain closed.

       This Note carries a prorated original issue discount of $17,500,00 (the "OID") and a
credit of $10,000.00, to cover the Flolder's accounting fees, due diligence fees, monitoring,
and/or other transactional costs incurred in connection with the purchase and sale of the Note,
which is included in the principal amount of this Note,

        This Note is free from all taxes, liens, claims and encumbrances with respect to the issue
thereof and shall not be subject to preemptive rights or other similar rights of shareholders of the
Borrower and will not impose personal liability upon the holder thereof.

       The following additional terms shall also apply to this Note:

                              ARTICLE I. CONVERSION RiGHTS

                1.1 Conversion Right. The Holder shall have the right at any time to conveft
all or any part of the outstanding and unpaid principal amount and accrued and unpaid interest of
this Note into fully paid and non-assessable shares of Common Stock, as such Common Stock
exists on the lssue Date, or any shares of capital stock or other securities of the Borrower into
which such Common Stock shall hereafter be changed or reclassiflred at the conversion price (the
"Conversion Price") determined as provided herein (a "Conversion"); plov.idgd, however, that in
no event shall the Holder be entitled to convert any portion of this Note in excess of that portion
of this Note upon conversion of which the sum of (1) the number of shares of Common Stock
benefrcially owned by the Holder and its affiliates (other than shares of Common Stock which
may be deemed beneficially owned through the ownership of the unconverted portion of the
Notes or the unexercised or unconverted portion of any other security of the Borrower subject to
a lirnitation on conversion or exercise analogous to the limitations contained herein) and (2) the
number of shares of Common Stock issuable upon the conversion of the portion of this Note with
respect to which the determination of this proviso is being made, would result in beneficial
ownership by the Holder and its affiliates of more than 4,99o/o of the outstanding shares of
Common Stock; provide_d further, howe_ver, that such 4.99% limit rnay be increased to a 9,99%
limit upon sixty-one (61) calendar days prior written notice from the Holder to the Borrower, For
purposes of the proviso to the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), and Regulations 13D-G thereunder, except as otherwise
provided in clause (1) of such proviso. The number of shares of Common Stock to be issued
upon each conversion of this Note shall be determined by dividing the Conversion Amount (as
defrned below) by the applicable Conversion Price then in effect on the date specified in the
notice of conversion, in the form attached hereto as Exhibit A (the 'oNotice of Conversion"),
delivered to the Borrower by the Holder in accordance with Section 1.3 below; provided that the
6l9s3oe8.s                                      2
    Case 18-12662-abl
          Case 18-12662-leb
                       Doc 193
                             Claim
                                 Entered
                                   42 Filed
                                         05/12/20
                                             07/18/18
                                                  12:23:12
                                                       PagePage
                                                           3 of 20
                                                                 24 of 46




Notice of Conversion is submitted by facsimile or e-mail (or by other means resulting in, or
reasonably expected to result in, notice) to the Borrower before 6:00 p.m., New York, New York
time on such conversion date (the "Conversion Date"). The term "Conversion Amount" means,
with respect to any conversion of this Note, the sum of (1) the principal amount of this Note to
be converted in such conversion plus (2) at the Holder's option, accrued and unpaid interest, if
any, on such principal amount at the interest rates provided in this Note to the Conversion Date,
plus (3) at the Holder's option, Default Interest, if any, on the amounts referred to in the
immediately preceding clauses (l) andlor (2) plus (4) at the Holder's option, any amounts owed
to the Holder pursuant to Sections 1.3 and 1.a(g) hereof.

               12      Conversion Price.

                        (a) Calculation of Conversion Plice. Except as provided below, the
Conversion Price shall be equal to $0,05 (the "Fixed Conversion Price"). Notwithstanding
anything to the contrary, at any time after the occurrence of any Event of Default (as defined
herein), the Holder may require the Borrower to, at the Holder's option and otherwise in
accordance with the provisions for conversion herein, convert all or any parl of this Note into
Common Stock at the Default Conversion Price (subject to adjustment as fufther described
herein), The "Default Conversion Price" shall mean the lesser of (a) the Fixed Conversion Price
 and (2) the Variable Conversion Price, The "Variable Conversion Price" shall mean 60%o
multiplied by the Market Price (as defined herein) (representing a discount rate of 40Yo). "Market
Price" means the lowest one (1) Trading Price (as defined below) for the Common Stock during
the thirty (30) Trading Day period ending on the last complete Trading Day prior to the
                    ooTrading
Conversion Date.              Price" means, for any security as of any date, the lowest traded price
on the Over-the-Counter Pink Marketplace, OTCQB, or applicable trading market (the
"OTCQB") as reported by a reliable reporting service ("Reporting Service") designated by the
Holdcr (i.e, www.Nasdaq.com) or, if the OTCQB is not the principal trading market for such
security, on the principal securities excl"range or trading market where such security is listed or
traded or, if the lowest intraday trading price of such security is not available in any of the
foregoing manners, the lowest intraday price of any market makers for such security that are
quoted on the OTC Markets, If the Trading Price cannotbe calculated for such security on such
date in the manner provided above, the Trading Price shall be the fair market value as mutually
determined by the Borrower and the holders of a majority in interest of the Notes being
converted for which the calculation of the Trading Price is required in order to determine the
Variable Conversion Price of such Notes. "Trading Day" shall mean any day on which the
Common Stock is tradable for any period on the OTCQB, or on the principal securities exchange
or other securities market on which the Common Stock is then being traded. Each time an Event
of Default (as defined herein) occurs while this Note is outstanding, an additional discount of
five percent (5%) shall be factored into the Variable Conversion Price. All expenses incurred by
Holder, for the issuance and clearing of the Common Stock into which this Note is convertible
into, shall immediately and automatically be added to the balance of the Note at such time as the
expenses are incurred by Holder.

      Each time, while this Note is outstanding, the Borrower enters into a Scction 3(aX9)
Transaction (as defined herein) (including but not limited to the issuance of new promissory
6r953098.s                                      3
           Case 18-12662-abl
                 Case 18-12662-leb
                              Doc 193
                                    Claim
                                        Entered
                                          42 Filed
                                                05/12/20
                                                    07/18/18
                                                         12:23:12
                                                              PagePage
                                                                  4 of 20
                                                                        25 of 46




  notes or of a replacement promissory note), or Section 3(a)(10) Transaction (as defined herein),
  in which any 3'd party has the right to convert monies owed to that 3'd party (or receive shares
 pursuant to a settlement or otherwise) at a discount to market greater than the Variable
 Conversion Price in effect atthat time (prior to all other applicable adjustments in the Note), then
 the Variable Conversion Price shall be automatically adjusted to such greater discount
 percentage (prior to all applicable adjustments in this Note) until this Note is no longer
 outstanding. Each time, while this Note is outstanding, the Borrower enters into a Section 3(aX9)
 Transaction (including but not limited to the issuance of new promissory notes or of a
 replacement promissory note), or Section 3(a)(10) Transaction, in which any 3'dparty has a look
 back period greater than the look back period in effect under the Note at that time, then the
 Holder's look back period shall automatically be adjusted to such greater number of days until
 this Note is no longer outstanding. The Borrower shall give written notice to the Holder, with
 the adjusted Variable Conversion Price andlor adjusted look back period (each adjustment that is
 applicable dueto thetriggering event), within one (1) business day of an eventthat requires any
 adjustment described in the two immediately preceding sentences. So long as this Note is
 or.rtstanding, if any security of the Borrower contains any term more favorable to the holder of
 such security or with a term in favor of the holder of such security that was not similarly
 provided to the Holder in this Note, then the Borrower shall notify the Holder of such additional
 or more favorable term and such term, at Holder's option, shall become apart of the transaction
 documents with the Holder.
             If at any time the Variable
                                    Conversion Price as determined hereunder for any conversion
  would be less than the par value of the Common Stock, then at the sole discretion of the Holder,
  the Variable Conversion Price hereunder may equal such par value for such conversion and the
  Conversion Amount for such conversion may be increased to include Additional Principal, where
  "Additional Principal" means such additional amount to be added to the Conversion Amount to
  the extent necessary to cause the number of conversion shares issuable upon such conversion to
  eqr"ral the same number of conversion shares as would have been issued had the Variable
  Conversion Price not been adjusted by the Holder to the par value price.

                            (b) Authorized Shares. The Borrower covenants that during the period
  the conversion right exists, the Borrower will reserve frorn its authorized and unissued Common
  Stock a suffrcient number of shares, free from preemptive rights, to provide for the issuance of
  Common Stock upon the full conversion of this Note. The Borrower is required at all times to
  have authorized and reserved three times the number of shares that is actually issuable upon full
  conversion of the Note (based on the Conversion Price of the Notes in effect from time to
  time)(the "Reserved Amount"). The Reserved Amount shall be increasecl from time to time in
  accordance with the Borrower's obligations hereunder. The Borrower represents that upon
  issuance, such shares will be duly and valiclty issued, fully paid and non- assessable. In addition,
  if the Borrower shall issue any securities or make any change to its capital structure which would
  change the number of shares of Common Stock into which the Notes shall be convertible at the
  then current Conversion Price, the Borrower shall at the same time make proper provision so that
  thereafter there shall be a sufficient number of shares of Common Stock authorized and reserved,
  free from preemptive rights, for conversion of the outstanding Notes. The Borrower (i)
  acknowledges that it has irrevocably instructed its transfer agent to issue certificates for the
  Common Stock issuable upon conversion of this Note, and (ii) agrees that its issuance of this
6 I   953098.5                                    4
    Case 18-12662-abl
          Case 18-12662-leb
                       Doc 193
                             Claim
                                 Entered
                                   42 Filed
                                         05/12/20
                                             07/18/18
                                                  12:23:12
                                                       PagePage
                                                           5 of 20
                                                                 26 of 46




Note shall constitute full authority to its officers and agents who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for shares of Common
Stock in accordance with the terms and conditions of this Note.

              If, at any time the Borrower does not maintain the Reserved Amount it   will   be
considered an Event of Default under Section 3.2 of the Note,

               13     Method of Conversron

                        (a)        Mechanics of Conversion. Subject to Section 1.1, this Note
may be converted by the Holder in whole or in part at any time on or after an Event of Default
under the Note occurs, by submitting to the Borrower a Notice of Conversion (by facsimile, e-
mail or other reasonable means of communication dispatched on the Conversion Date prior to
6:00 p.m., New York, New York time) and (B) subject to Section 1.3(b), surrendering this Note at
the principal office of the Borrower.

                       þ) Surrqnder of Note Upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Borrower unless the entire
unpaid principal amount of this Note is so convefted. The Holder and the Borrower shall
maintain records showing the principal amount so converted and the dates of such conversions or
shall use such other method, reasonably satisfactory to the Holder and the Borrower, so as not to
require physical sunender of this Note upon each such conversion. In the event of any dispute or
discrepancy, such records of the Borrower shall, primafacie, be controlling and determinative in
the absence of manifest eror. Notwithstanding the foregoing, if any portion of this Note is
converted as aforesaid, the Holder may not transfer this Note unless the Holder fìrst physically
surrenders this Note to the Borrower, whereupon the Borrower will forthwith issue and deliver
upon the order of the Holder a new Note of like tenor, registered as the Holder (upon payment by
the Holder of any applicable transfer taxes) may request, representing in the aggregate the
remaining unpaid principal amount of this Note. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this paragraph, following
conversion of a portion of this Note, the unpaid and unconverted principal amount of this Note
represented by this Note rnay be less than the amount stated on the face hereof.

                        (c) Payrnent.of Taxes. The Borrower shall not be required to pay any tax
which may be payable in respect of any transf'er involved in the issue and delivery of shares of
Common Stock or other securities or property on conversion of this Note in a name other than
that of the Holder (or in street name), and the Borrower shall not be required to issue or deliver
any such shares or other securities or property unless and until the person or persons (other than
the Holder or the custodian in whose street name such shares are to be held for the Holder's
account) requesting the issuance thereof shall have paid to the Borrower the amount of any such
tax or shall have established to the satisfaction of the Borrower that such tax has been paid.

                    (d) Delivery ol Common Stock Upon Conversion. Upon receipt by the
Borrower from the Holder of a facsimile transmission or e-mail (or other reasonable means of
619s30e8.5                                     5
           Case 18-12662-abl
                 Case 18-12662-leb
                              Doc 193
                                    Claim
                                        Entered
                                          42 Filed
                                                05/12/20
                                                    07/18/18
                                                         12:23:12
                                                              PagePage
                                                                  6 of 20
                                                                        27 of 46




    communication) of a Notice of Conversion rneeting the requirements for conversion as provided
    in this Section 1.3, the Borrower shall issue and deliver or Çause to be issued and delivered to or
    upon the order of the Holder certificates for the Common Stock issuable upon such conversion
    within two (2) business days after such receipt (the "Deadline") (and, solely in the case of
    conversion of the entire unpaid principal amount hereof, surrender of this Note) in açcordance
    with the terms hereof,

                           (e) Obligation of Borrower to Deliver Common Stoc-k, Upon receipt by
    the Borrower of a Notice of Conversion, the Holder shall be deemed to be the holder of record     of
    the Common Stock issuable upon such conversion, the outstanding principal amount and the
    amount of accrued and unpaid interest on this Note shall be reduced to reflect such conversion,
    and, unless the Borrower defaults on its obligations under this Article I, all rights with respect to
    the portion of this Note being so converted shall forthwith terminate except the right to receive
    the Common Stock or other securities, cash or other assets, as herein provided, on such
    conversion. If the Holder shall have given a Notice of Conversion as provided herein, the
    Borrower's obligation to issue and deliver the certificates for Common Stock shall be absolute
    and unconditional, irespective of the absence of any action by the Holder to enforce the same,
    any waiver or consent with respect to any provision thereof, the recovery of any judgrnent
    against any person or any action to enforce the same, any failure or delay in the enforcement of
    any other obligation of the Borrower to the holder of record, or any setoff, counterclaim,
    recoupment, limitation or termination, or any breach or alleged breach by the Holder of any
    obligation to the Borower, and iruespective of any other circumstance which might otherwise
    limit such obligation of the Borrower to the Holder in connection with such conversion. The
    Conversion Date specified in the Notice of Conversion shall be the Conversion Date so long as
    the Notice of Conversion is received by the Borrower before 6:00 p.m., New York, New York
    time, on such date.

                           O   Delivery   of    Common Stock by Electronic Transfer. In lieu of
    delivering physical certificates representing the Common Stock issuable upon çonversion,
    provided the Borrower is participating in the Depository Trust Company ("DTC") Fast
    Autornated Securities Transfer ("FAST") program, upon request of the Holder and its
    compliance with the provisions contained in Section 1,1 and in this Section 1.3, the Borrower
    shall use its best efforts to cause its transfer agent to electronically transrnit the Common Stock
    issuable upon conversion to the Holder by crediting the account of Holder's Prime Broker with
    DTC through its Deposit Withclrawal Agent Commission ("DWAC") system,

                            (g) Failure to Deliver Common Stock Prior to Deadline, Without in any
    way limiting the Holder's right to pursue other remedies, including actual darnages andlor
    equitable relief, the parties agree that if delivery of the Common Stock issuable upon conversion
    of this Note is not delivered by the Deadline (other than a failure due to the circumstances
    described in Section L3 above, which failure shall be governed by such Section) the Borrower
    shall pay to the Holder $3,000 per day in cash, for each day beyond the Deadline that the
    Borrower fails to deliver such Common Stock (unless such failure results from war, acts of
    terrorism, an epidemic, or natural disaster). Sr"rch cash amount shall be paid to Holder by the
    fifth day of the month following the month in which it has accrued or, at the option of the Holder
6   r   953098.5                                     6
            Case 18-12662-abl
                  Case 18-12662-leb
                               Doc 193
                                     Claim
                                         Entered
                                           42 Filed
                                                 05/12/20
                                                     07/18/18
                                                          12:23:12
                                                               PagePage
                                                                   7 of 20
                                                                         28 of 46




  (by written notice to the Borrower by the first day of the month following the month in which it
  has accrued), shall be added to the principal amount of this Note, in which event interest shall
  accrue thereon in accordance with the terms of this Note and such additional principal amount
  shall be convertible into Common Stock in accordance with the terms of this Note. The
  Borrower agrees that the right to convert is a valuable right to the Holder. The damages resulting
  from a failure, attempt to frustrate, interference with such conversion right are difficult if not
  impossible to qualify. Accordingly the parties acknowledge that the liquidated damages
  provision contained in this Section 1.3(g) are justifred.

                       l4 Concerning the Shares. 'l'he shares of Common Stock issuable upon
 conversion of this Note may not be sold or transferred unless (i) such shares are sold pursuant to
 an effective registration statement under the Act or (ii) the Borrower or its transfer agent shall
 have been furnished with an opinion of counsel (which opinion shall be in form, substance and
 scope customary for opinions of çounsel in comparable transactions) to the effect that the shares
 to be sold or transferred may be sold or transferred pursuant to an exemption from such
 registration or (iii) such shares are sold or transferred pursuant to Rule 144 under the Act (or a
 successor rule) ('oRule I44") or (iv) such shares are transferred to an "affiliate'o (as defined in
 Rule 144) of the Borrower who agrees to sell or otherwise transfer the shares only in accordance
 with this Section 1,4 and who is an Accredited Investor. Except as otherwise provided (and
 subject to the removal provisions set forth below), until such time as the shares of Common
 Stock issuable upon conversion of this Note have been registered under the Act or otherwise may
 be sold pursuant to Rule 144 without any restriction as to the number of securities as of a
 particular date that can then be immediately sold, each certificate for shares of Common Stock
 issuable upon conversion of this Note that has not been so included in an effective registration
 statement or that has not been sold pursuant to an effective registration statement or an
 exemption that permits removal of the legend, shall bear a legend substantially in the following
 forrn, as appropriate:

                  T.NEITHER   THE ISSUANCE AND SALE OF THE                       SECURITIES
                            BY THIS CERTIFICATE NOR THE SECURITIES INTO
                  REPRESENTED
                  WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
                  REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
                  APPLICABLE STATE SECURITIES LA\ilS. THE SECURITIES MAY NOT BE
                  OFFERED F'OR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
                  ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
                  SECURITIES UNDER THE SECURITIES ACT Or'1933, AS AMENDED, OR (B)
                  AN OPTNION OF COUNSEL (\ilHICH COUNSEL SHALL BE SELECTED BY
                  THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT
                  REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
                  SOLD PURSUANT TO RULE I44 OR RULE 1444 UNDER SAID ACT.
                  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
                  PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
                  OTHER LOAN OR FINANCING ARRANGEMENT SECURDD BY THE
                  SECURITIES."

                       The legend sçt forth above shall be removed and the Borrower shall issue to the
ó 1 95   3098.5                                       7
    Case 18-12662-abl
          Case 18-12662-leb
                       Doc 193
                             Claim
                                 Entered
                                   42 Filed
                                         05/12/20
                                             07/18/18
                                                  12:23:12
                                                       PagePage
                                                           8 of 20
                                                                 29 of 46




Holder a new certificate therefor free of any transfer legend if (i) the Borrower or its transfer
agent shall have received an opinion of counsel, in form, substance and scope customary for
opinions of counsel in comparable transactions, to the effect that a public sale or transfer of such
Common Stock may be made without registration under the Act, which opinion shall be accepted
by the Borrower so that the sale or transfer is effected or (ii) in the case of the Common Stock
issuable upon conversion of this Note, such security is registered for sale by the Holder under an
effective registration statement filed under the Act or otherwise may be sold pursuant to Rule
144 without any restriction as to the number of securities as of a particular date that can then be
immediately sold. In the event that the Borrower does not accept the opinion of counsel
provided by the Holder with respect to the transfer of Securities pursuant to an exemption from
registration, such as Rule 144 or Regulation S, at the Deadline, it will be considered an Event of
Default pursuant to Section 3.2 of the Note,

               15      [Intentionally Omitted].

               16      Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the shares covered thereby (other than the shares, if any, which cannot be issued
because their issuance would exceed such Holder's allocated portion of the Reserved Amount or
Maximum Share Amount) shall be deemed converted into shares of Common Stock and (ii) the
Holder's rights as a Holder of such converted portion of this Note shall cease and terminate,
excepting only the right to receive certificates for such shares of Common Stock and to any
remedies provided herein or otherwise available at law or in equity to such Holder because of a
failure by the Borrower to cornply with the terms of this Note. Notwithstanding the foregoing, if
a Holder has not receivecl certificates for all shares of Common Stock prior to the tenth (lOth)
business day after the expiration of the Deadline with respect to a conversion of any portion of
this Note for any reason, then (unless the Holder otherwise elects to retain its status as a holder of
Common Stock by so notifying the Borrower) the Holder shall regain the rights of a Holder of
this Note with respect to such unconverted portions of this Note and the Borrower shall, as soon
as practicable, return such unconverted Note to the Holder or, if the Note has not been
surrendered, adjust its records to reflect that such portion of this Note has not been converted. In
all cases, the Holder shall retain all of its rights and remedies (including, without limitation, (i)
the right to receive Conversion Default payments pursuant to Section 1.3 to the extent required
thereby for such Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent conversions determined in accordance with
Section 1.3) for the Borrower's failure to convert this Note.

                             ARTICLE     II.   CERTAIN COVENANTS

               2.1                   Distributions on Capital Stock. So long as the Borrower shall
have any obligation under this Note, the Borrower shall not without the Holder's written consent
(a) pay, declare or set apart for such payrnent, any dividend or other distribution (whether in
cash, property or other securities) on shares of capital stock other than dividends on shares of
Common Stock solely in the form of additional shares of Common Stock or (b) directly or
indirectly or through any subsidiary make any other payment or distribution in respect of its
capital stock except for distributions pursuant to any shareholders' rights plan which is approved
61953098.5                                        8
             Case 18-12662-leb
       Case 18-12662-abl        Claim
                          Doc 193     42 Filed
                                    Entered     07/18/18
                                            05/12/20       PagePage
                                                     12:23:12  9 of 20
                                                                     30 of 46




 by a majority of the Borrower's disinterested directors.

                2.2     RestricLion on Stock Repurchases. So long as the Borrower shall have any
 obligation under this Note, the Borrower shall not without the Holder's written consent redeem,
 repurchase or otherwise acquire (whether for cash or in exchange for property            or other
 securities or otherwise) in any one transaction or series of related transactions any shares of
 capital stock of the Borrower or any warrants, rights or options to purchase or acquire any such
 shares.



                              ARTICLE III. EVENTS OF DEFAULT

              The occurrence of each of the following events shall be deemed an event of default
(each, an "Event of Default"), with no right to notice nor right to cure except as specifically
provided:

                3.1     Failure to Pay Principal or Interest. The Borrower fails to pay the principal 4-18
 hereof or interest thereon when due on this Note, which shall be due on the earlier of (i) the
 Maturity Date and (ii) upon acceleration or otherwise.

                  3.2     Conversion and the Shares. The Borrower fails to reserve a sufficient 4-24
 amount of shares of common stock as required under the terms of this Note (including Section
 1.2 of this Note), fails to issue shares of Common Stock to the Holder (or announces or threatens
 in writing that it will not honor its obligation to do so) upon exercise by the Holder of the
 conversion rights of the Holder in accordance with the terms of this Note, fails to transfer or
 cause its transfer agent to transfer (issue) (electronically or in certificated form) shares of
 Common Stock issued to the Holder upon conversion of or otherwise pursuant to this Note as
 and when required by this Note, the Borrower directs its transfer agent not to transfer or delays,
 impairs, and/or hinders its transfer agent in transferring ( or issuing) (electronically or in
 certificated form) shares of Common Stock to be issued to the Holder upon conversion of or
 otherwise pursuant to this Note as and when required by this Note, or fails to remove (or directs
 its transfer agent not to remove or impairs, delays, and/or hinders its transfer agent from
 removing) any restrictive legend (or to withdraw any stop transfer instructions in respect thereof)
 on any shares of Common Stock issued to the Holder upon conversion of or otherwise pursuant
 to this Note as and when required by this Note (or makes any written announcement, statement
 or threat that it does not intend to honor the obligations described in this paragraph) and any such
 failure shall continue uncured (or any written announcement, statement or threat not to honor its
 obligations shall not be rescinded in writing) for three (3) business days after the Holder shall
 have delivered a Notice of Conversion. It is an obligation of the Borrower to remain current in
 its obligations to its transfer agent. It shall be an event of default of this Note, if a conversion of
 this Note is delayed, hindered or frustrated due to a balance owed by the Borrower to its transfer
 agent. If at the option of the Holder, the Holder advances any funds to the Borrower's transfer
 agent in order to process a conversion, such advanced funds shall be paid by the Borrower to the
 Holder within five (5) business days, either in cash or as an addition to the balance of the Note,
61953098,5                                       9
    Case 18-12662-abl
         Case 18-12662-leb
                      Doc 193
                           ClaimEntered
                                 42 Filed
                                        05/12/20
                                           07/18/18
                                                 12:23:12
                                                      Page 10
                                                           Page
                                                              of 20
                                                                 31 of 46




and such choice of payrnent method is at the discretion of the Borrower,

                3.3   Breach of Covenants. The Borrower breaches any material covenant or 4-18
other material term or condition contained in this Note, the Other Agreements or any collateral
documents.

               3.4 Breach of Representations and Warranties. Any representation or
warranty of the Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith, shall be false or misleading in any material
respect when made and the breach of which has (or with the passage of time will have) a material
adverse effect on the rights of the Flolder with respect to this Note.

                3,5 Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall             4-18
make an assignment for the benefìt of creditors, or apply for or consent to the appointment of a
receiver or trustee for it or for a substantial part of its property or business, or such a receiver or
trustee shall otherwise be appointed.

                3,6 Judgments. Any money judgment, writ or sirnilar process (other than the
default judgment   in the litigation known as Rakas v. Medizone International, Inc.) shall be
entered or frled against the Borrower or any subsidiary of the Borrower or any of its property or
other assets for more than $100,000, and shall remain unvacated, unbonded or unstayed for a
period of ten (10) days unless otherwise consented to by the Holder, which consent will not be
unreasonably withheld.

               3.7     Bankruplg¡. Bankruptcy, insolvency, reorganization        or liquidation           4-18
proceedings or other proceedings, voluntary or involuntary, for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against the Borrower or any
subsidiary of the Borrower,

               3.8 Delistine of Common Stock. The Borrower shall fail to maintain the
listing or quotation of the Common Stock on the OTCQB or an equivalent replacement
exchange, the Nasdaq Global Market, the Nasdaq Capital Market, the New York Stock
Exchange, or the NYSE MKT.

              3.9 Failure to Comply with the Exchanse Act, The Borrower shall fail to                     5-15
comply with the reporting requirements of the Exchange Act (including but not limited to
becoming delinquent in its fìlings), and/or the Borrower shall cease to be subject to the reporting
requirements of the Exchange Act.

               3,10    Liquidation. Any dissolution, liquidation, or winding     up of Borrower or        5-8
any substantial portion of its business,

              3.11 Cessation of Operatj_ong. Any cessation of operations by Borrower or                   5-8
Borrower admits it is otherwise generally unable to pay its debts as such debts become due,
provided, however, that any disclosure of the Borrower's ability to continue as a "going concern"
6res3oe8.s                                        I0
        Case 18-12662-abl
             Case 18-12662-leb
                          Doc 193
                               ClaimEntered
                                     42 Filed
                                            05/12/20
                                               07/18/18
                                                     12:23:12
                                                          Page 11
                                                               Page
                                                                  of 20
                                                                     32 of 46




shall not be an admission that the Borrower cannot pay its debts as they become due.

                3,12   Financial Statement Restatement. The Borrower replaces its auditor, or
any restatement of any financial statements filed by the Borrower with the Securities and
Exchange Commission (the "SEC") for any date or period from two years prior to the Issue Date
of this Note and until this Note is no longer outstanding, if the result of such restatement would,
by comparison to the unrestated financial statement, have constituted an adverse effect on the
Borrower or the rights of the Holder with respect to this Note.

                3.13   Reverse   Splits. The Borrower   effectuates a reverse split   of its Common
Stock without twenty (20) days prior written notice to the Holder.


                3.14 Replaceme[t of Transfer Agent. In the event that the Boruower replaces its
transfer agent, and the Borrower fails to provide prior to the effective date of such replacement, a
fully executed Irrevocable Transfer Agent Instructions (including but not limited to the provision
to irrevocably reserve shares of Common Stock in the Reserved Amount) signed by the
successor transfer agent to Borrower and the Borrower that reserves the total amount of shares
previously held in reserve for the Note with the Borrower's immediately preceding transfer
agent.

                3.15 Cross-Ðe-fault. Notwithstanding anything to the contrary contained in this 4-18
Note or the other related or companion documents, a breach or default by the Borrower of any
covenant or other term or condition contained in any of the other agreements, documents or
financial instruments, including but not limited to the (a) Equity Purchase Agreement between
Holder, SBI Investments LLC, 2014-l and the Borrower (the ooEPA"), (b) the Securities Purchase
Agreement between Holder, SBI Investments LLC,2014-1, and the Borrower and (c) all
convertible promissory notes, currently issued, or hereafter issued, by the Borrower, to the
Holder or other 3'o party (the "Other Agreements"), shall, at the option of the Holder, be
considered a default under this Note, in which event the Holder shall be entitled to apply all
rights and remedies of the Holder under the terms of this Note by reason of a default under said
Other Agreement or hereunder.

               3,16 Inside Information. Any attempt by the Borrower or its officers, directors,
and/or affiliates to transmit, convey, disclose, or any actual transmittal, conveyance, or
disclosure by the Borrower or its officers, directors, and/or affiliates of, material non-public
information concerning the Borrower, to the Holder or its successors and assigns, which is not
immediately cured by Borrower's filing of a Form 8-K pursuant to Regulation FD on that same
date.

                3.17 No bid, At any time while this Note is outstanding, the lowest Trading
Price on the OTCQB or other applicable principal trading market for the Common Stock is equal
to or less than $0,0001.

                3.18  Prohibition on Debt and Variable Securities. So long as the Note is
outstanding, the Borrower shall not, without written consent of the Investor, issue any Variable
61e5309s.s                                       I   1
       Case 18-12662-abl
            Case 18-12662-leb
                         Doc 193
                              ClaimEntered
                                    42 Filed
                                           05/12/20
                                              07/18/18
                                                    12:23:12
                                                         Page 12
                                                              Page
                                                                 of 20
                                                                    33 of 46




 Security (as defined herein), unless (i) the Borrower is permitted to pay off the Note in cash at
 the tir¡e of the issuance of the respective Variable Security and (ii) the Borower pays off the
 Note, pursuant to the terms of the Note, in cash at the time of the issuance of the respective
 Variable Security. A Variable Security shall mean any security issued by the Borrower that (i)
 has or may have conversion rights of any kind, contingent, conditional or otherwise in which the
 number of shares that may be issued pursuant to such conversion right varies with the market
 price of the common stock; (ii) is or may become convertible into common stock (including
 without limitation convertible debt, warrants or convertible preferred stock), with a çonversion or
 exercise price that varies with the market price of the common stock, even if such security only
 becomes convertible or exercisable following an event of default, the passage of time, or another
 trigger event or condition; or (iii) was issued or may be issued in the future in exchange for or in
 connection with any contract, security, or instrument, whether convertible or not, where the
 number of shares of common stock issued or to be issued is based upon or related in any way to
 the market price of the common stock, including, but not limited to, common stock issued in
 connection with a Section 3(aX9) exchange, a Section 3(a)(10) settlement, or any other similar
 settlement or exchange (unless, in each case above, the variable pricing feature of the Variable
 Security is subject to a hard floor of at least 50% of the market price of the Common Stock on
 the Issue Date (with no provisions for adjustment of such variable pricing feature below the hard
 floor)),
                 3,19 Failure to File Registration Statement and Oblain Effectiveness Timel)¡.
 The Borrower (i) fails to file the S-1 registration statement with the SEC within forty-five (45)
 calendar days after the Issue Date, (ii) to have such S-1 Registration Statement and any               4-18
 amendment thereto declared effective by the SEC within one hundred twenty (120) calendar
 days after the Issue Date, (iii) breaches representations or waranties, or fails to cornply with a
 covenant, in that ceftain Registration Rights Agreement among the Borrower, the Holder and
 SBI Investments LLC, 2014-1or (iv) fails to deliver the Commitment Shares (as defined in the
 EPA) in accordance with the EPA.

     UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT
 OF DEFAULT SPECIFIED IN  SECTION 3,2, THE NOTE SHALL BECOME
 IMMEDIATELY DUE AND PAYABLE AND THE BORROWER SHALL PAY TO THE
 HOLDER, IN FULL SATISFACTION OF ITS OBLIGATIONS HERELINDER, AN
 AMOLINT EQUAL TO: (Y) THE DEFAULT SUM (AS DEFINED HEREIN);
 MULTIPLIED BY (Z) TWO (2). Upon the occurrence and during the continuation of any Event
 of Default specified in Sections 3.1,3.3,3.4,3.5,3.6,3.7,3.8, 3.9,3.10,3.17,3.12,3.73,3.14,
 3.15, 3.16, 3.17,3.18 and/or 3.19, the Note shall become irnrnediately due and payable and the
 Borrower shall pay to the Holder, in full satisfaction of its obligations hereunder, an amount
 equal to 140% (plus an additional 5%o per each additional Event of Default that occurs
 hereunder) multiplied by the then outstanding entire balance of the Note (including principal and
 accrued and unpaid interest) pþ Default Interest, if any, plus any amounts owed to the Holder
 pursuantto Sections 1.3(g) hereof (collectively, in the aggregate of all of the above, the "Default
 Sum"), and all other amounts payable hereunder shall immediately become due and payable, all
 without demand, presentment or notice, all of which hereby are expressly waived, together with
 all costs, including, without limitation, legal fees and expenses, of collection, and the Holder
 shall be entitled to exercise all other rights and remedies available at law or in equity.
6le53oe8   s                                      12
         Case 18-12662-abl
              Case 18-12662-leb
                           Doc 193
                                ClaimEntered
                                      42 Filed
                                             05/12/20
                                                07/18/18
                                                      12:23:12
                                                           Page 13
                                                                Page
                                                                   of 20
                                                                      34 of 46




           If the Borrower fails to pay the Default Amount, then the Flolder shall have the right at
  any time, to require the Borrower, to immediately issue, in lieu of the Default Amount, the
  number of shares of Common Stock of the Borrower equal to the Default Amount divided by the
  Conversion Price then in effect, subject to issuance in tranches due to the benefrcial ownership
  limitations contained in this Note.

                                   ARTICLE IV. MISCELLANEOUS

                 4.1 Failqre or Indulgence Not Waiver. No failure or delay on the part of the
  Holder in the exercise of any power, right or privilege hereunder shall operate as a waiver
  thereof, nor shall any single or partial exercise of any such power, right or privilege preclude
  other or further exercise thereof or of any other right, power or privileges. All rights and
  remedies existing hereunder are cumulative to, and not exclusive of, any rights or remedies
  otherwise available.



                42 Notices. All notices, demands, requests, consents, approvals, and other
 communications required or permitted hereunder shall be in writing and, unless otherwise
 specified herein, shall be (i) personally served, (ii) deposited in the mail, registered or certified,
 return receipt requested, postage prepaid, (iii) delivered by reputable air courier service with
 charges prepaid, or (iv) transmitted by hand delivery, telegram, facsimile, or electronic mail
 addressed as set forth below or to such other address as such party shall have specified most
 recently by written notice. Any notice or other communication required or permitted to be given
 hereunder shall be deemed effective (a) upon hand delivery, upon electronic mail delivery, or
 delivery by facsimile, with accurate confirmation generated by the transrnitting facsimile
 machine, at the address or number designated below (if clelivered on a business day during
 normal business hours where such notice is to be received), or the first business day following
 such delivery (if delivered other than on a business day during normal business hours where such
 notice is to be received) or (b) on the second business day following the date of mailing by
 express courier service, fully prepaid, addressed to such address, or upon actual receipt of such
 mailing, whichever shall frrst occur. The addresses for such communications shall be:

               If to the Borrower, to

                   MEDIZONE INTERNATIONAL, INC.
                   350 East Michigan Avenue, Suite 500
                   Kalamazoo,MI49007
                   E-mai I : phi I.theodo re@medizoneint.com

               If to the Holder:

                   L2 CAPITAL, LLC
                   8900 State Line Rd., Suite 410
                   Leawood, KS 66206
6 I 953098.5                                        13
    Case 18-12662-abl
         Case 18-12662-leb
                      Doc 193
                           ClaimEntered
                                 42 Filed
                                        05/12/20
                                           07/18/18
                                                 12:23:12
                                                      Page 14
                                                           Page
                                                              of 20
                                                                 35 of 46




               e-mai I : investrnents@ ltwocap ital.com

               4.3      Amendments. This Note and any provision hereof may only be amended
by an instrument in writing signed by the Borrower and the Holder. The term "Note" and all
reference thereto, as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or supplemented.

               4.4     Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its suçcessors and
assigns. Each transferee of this Note must be an "accredited investor" (as defined in Rule 501(a)
of the 1933 Act), Notwithstanding anything in this Note to the contrary, this Note may be
pledged as collateral in connection with a bona fide margin account or other lending
arrangement.


               4.5    Cost of Collection. If default is made in the payrnent of this Note, the
Borrower shall pay the Holder hereof costs of collection, including reasonable attorneys' fees.

               4.6      Governing LaW. This Note shall be governed by and construed in
accordance with the laws of the State of Kansas without regard to principles of conflicts of laws,
Any action brought by either party against the other concerning the transactions contemplated by
this Note shall be brought only in the state andlor federal courts of Johnson County, Kansas, The
parlies to this Note hereby inevocably waive any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack ofjurisdiction or venue
or based uponforum non conveniens. The Borrower and Holder waive trial by jury, In the event
that any provision of this Note or any other agreement delivered in connection herewith is invalid
or unenforceable under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law. Any such provision which may prove invalid or unenforceable
under any law shall not affect the validity or enforceability of any other provision of any
agreement. Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this Agreement or any
other Transaction Document by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in effect for notices to
it under this Agreement and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained hcrein shall be deemed to limit in any way any
right to serve process in any other manner permitted by law.

               4.7 Certain Amounts. Whenever pursuant to this Note the Borrower is
required to pay an amount in excess of the outstanding principal amount (or the portion thereof
required to be paid atthat time) plus accrued and unpaid interest plus Default Interest on such
interest, the Borrower and the Holder agree that the actual damages to the Holder from the
receipt of cash payment on this Note may be difficult to determine and the amount to be so paid
by the Borrower represents stipulated damages and not a penalty and is intended to compensate
the Holder in part for loss of the opportunity to convert this Note and to earn a return from the
619s3098.s                                       14
         Case 18-12662-abl
              Case 18-12662-leb
                           Doc 193
                                ClaimEntered
                                      42 Filed
                                             05/12/20
                                                07/18/18
                                                      12:23:12
                                                           Page 15
                                                                Page
                                                                   of 20
                                                                      36 of 46




 sale of shares of Common Stock acquired upon conversion of this Note at a price in excess of the
 price paid for such shares pursuant to this Note. The Borrower and the Holder hereby agree that
 such amount of stipulated damages is not plainly disproportionate to the possible loss to the
 Holder from the receipt of a cash payrnent without the opportunity to convert this Note into
 shares of Common Stock.

                 4.8    Remedies. The Borrower acknowledges that a breach by it of its
 obligations hereunder will cause irreparable hann to the Holder, by vitiating the intent and
 purpose of the transaction contemplated hereby. Accordingly, the Borrower acknowledges that
 the remedy at law for a breach of its obligations under this Note will be inadequate and agrees, in
 the event of a breach or threatened breach by the Borrower of the provisions of this Note, that the
 Holder shall be entitled, in addition to all other available remedies at law or in equity, and in
 addition to the penalties assessable herein, to an injunction or injunctions restraining, preventing
 or curing any breach of this Note and to enforce specifically the terms and provisions thereof,
 without the necessity of showing economic loss and without any bond or other security being
 required.

                 4.9 Repayment. Notwithstanding anything to the contrary contained in this
 Note, the Borrower may repay the amount outstanding under this Note, at any tirne after the
 Issue Date, by making a payment to the Holder of an amount in cash equal to 130% multiplied
 by the total outstanding amount owed under the Note at such time of repayment. In order to pay
 this Note in full, the Borrower shall provide notice to the Holder ten (10) business days prior to
 such respective repayrnent date, and the Holder must receive such repayment within twelve (12)
 business days of the Holder's receipt of the respective repayment notice, but not soonerthan ten
 (10) business days from the date of notice (the "Repayment Period"). The Holder may convert
 the Note in whole or in part at any time during the Repayment Period, subject to the terms and
 conditions of this Note.

                 4.10   Section 3(aXl0) Transactions.     If at any time while        this   Note   is
 outstanding, the Borrower enters into a transaction structured in accordance with, based upon, or
 related or pursuant to, in whole or in part, Section 3(aXl0) of the Securities Act (a "3(a)(10)
 Transaction"), then a liquidated damages charge of 100% of the outstandingprincipal balance of
 this Note at that time, will be assessed and will become immediately due and payable to the
 Holder, either in the form of cash payment, an addition to the balance of the Note, or a
 combination of both forms of payment, as determined by the Holder.

                 4.lI  Restriction on Section 3(aX9) Transactions. So long as this Note is
 outstanding, the Borrower shall not enter into any 3(aX9) Transaction with any party other than
 the Holder, without prior written consent of the Holder. In the event that the Borrower does
 enter into, or makes any issuance of Common Stock related to a 3(a)(9) Transaction while this
 Note is outstanding, a liquidated damages charge of 25Yo of the outstandingprincipal balance of
 this Note, but not less than $15,000, will be assessed and will become immediately due and
 payable to the Holder at its election in the form of cash payment or addition to the balance of this
 Note.

6 1 95 3098.5                                     15
             Case 18-12662-abl
                  Case 18-12662-leb
                               Doc 193
                                    ClaimEntered
                                          42 Filed
                                                 05/12/20
                                                    07/18/18
                                                          12:23:12
                                                               Page 16
                                                                    Page
                                                                       of 20
                                                                          37 of 46




                      4,12    llntentionall),Omittedl,

                      4.13   Terryrs of Future Financings, So long as this Note is outstanding, upon any
        issuance by the Borrower or any of its subsidiaries of any security with any term more favorable
    to the holder of such security or with a term in favor of the holder of such security that was not
    similarly provided to the Holder in this Note (except with respect to any other security issued to,
    or any other agreement with, the Holder), then the Borrower shall notify the Holder of such
    additional or more favorable term and such term, at Holder's option, shall become a part of the
    transaction documents with the Holder. The types of terms contained in another security that
    may be more favorable to the holder of such security include, but are not limited to, terms
    addressing conversion discounts, repayment rate, conversion look back periods, interest rates,
    original issue discounts, stock sale price, private placement price per share, and warrant
    coverage,

                      4,14   Usur)¡,   If it shall be found that any interest or other amount deemed
    interest due hereunder violates the applicable law governing usury, the applicable rate of interest
    due hereunder shall automatically be lowered to equal the maximum rate of interest permitted
    under applicable law, The Borrower covenants (to the extent that it may lawfully do so) that it
    shall not at any time insist upon, plead, or in any manner whatsoever claim or take the benefit or
    advantage of, any stay, extension or usury law or other law which would prohibit or forgive the
    Borrower from paying all or any portion of the principal of or interest on this Note as
    contemplated herein, wherever enacted, now or at any time hereafter in force, or which may
    affcct the covenants or the performance of this Note, and the Borrower (to the extcnt it may
    lawfully do so) hereby expressly waives all benefits or advantage of any such law, and covenants
    that it will not, by resort to any such law, hinder, delay or impede the execution of any power
    herein granted to the Holder, but will suffer and permit the execution of every such as though no
    such law has been enacted,

                    4.15 Right of First Refusal, If at any time while this Note is outstanding, the
    Borrower has a bona fide offer of capital or financing from any 3'd party, that the Borrower
    intends to act upon, then the Borrower must first offer such opportunity to the Holder to provide
    such capital or financing to the Borrower on the same terms as each respective 3td party's terms.
    Except as otherwise provided in this Note, should the Holder be unwilling or unable to provide
    such capital or financing to the Borrower within I 0 trading days from Holder's receipt of written
    notice of the offer (the "Offer Notice") from the Borrower, then the Borrower may obtain such
    capital or financing from that respective 3'd party upon the exact same terms and conditions
    offered by the Bonower to the Holder, which transaction must be completed within 30 days after
    the date of the Offer Notice. Borrower shall, within two (2) business days of the respective
    closing, utilize 50% of all proceeds received by Borrower by each respective 3'o party that
    provides capital or financing to the Borrower, to repay this Note. If the Borrower does not
    receive the capital or financing from the respective 3'o party within 30 days after the date of the
    respective Offer Notice, then the Borrower must again offer the capital or financing opportunity
    to the Holder as described above, and the process detailed above shall be repeated, The Offer
    Notice must be sent via electronic mail to investments@ltwocapital,com,

                      4,16 (A) THIS IS THE FINAL EXPRESSION OF THE AGREEMENT
6   1   9s3098,5                                         16
Case 18-12662-abl
     Case 18-12662-leb
                  Doc 193
                       ClaimEntered
                             42 Filed
                                    05/12/20
                                       07/18/18
                                             12:23:12
                                                  Page 17
                                                       Page
                                                          of 20
                                                             38 of 46




BETWEEN TI-IE BORROWER AND THE HOLDER, AND THIS NOTE MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY PRIOR ORAL ACREEMENT OR OF A
CONTEMPORANEOUS ORAT, AGREEMENT BETWEEN THE BORROWER AND THE
HOLDER.
                                                              i



                   (B)
                 THE BORROWER AND THE HOLDER ACKNOWLEDGE
THAT ALL NoNsi¡Nnnno TERMS OF THIS NoTE AND ALI,, PRIoR oRAL
AGREEMENTS AND CONTEMPORANEOUS ORAL AGREEMENTS BETWEEN THEM
ARE SUFFICIENTLY SET FORTII HEREIN EXCEPT (IF NONE, WRITE "¡NONE"):
                                                              I



                         NONE.
                                                              ,




THE BORROWBR AI.{D THE HOLDER FUKTHER ACKNOWLEDGE THAT THE ABOVE
SPACE IS SUFFICIENT FOR DISCLOSURE OF TERMS AND AGREEMENTS, IF ANY,
NOT SET FORTH IN THIS NOTE.

                         (c) THE BORROV/ER AND THE HOLDER AFFIRM
THATNO LTNWRITTEN ORAL AGREEMENT BETWEEN THEM

                         BORROWER'S INITIALS              t

                         HOLDBR'S INITIALS:




                         [sigpature page   to   followJ




6   I   953098.5                     t7
             Case 18-12662-abl
                  Case 18-12662-leb
                               Doc 193
                                    ClaimEntered
                                          42 Filed
                                                 05/12/20
                                                    07/18/18
                                                          12:23:12
                                                               Page 18
                                                                    Page
                                                                       of 20
                                                                          39 of 46




    BETWEEN THE BORROWER AND THE HOLDER, AND THIS NOTE MAY NOT BE
    CONTRADICTED BY EVIDENCE OF ANY PRIOR ORAL AGREEMENT OR OF A
    CONTEMPORANEOUS ORAL AGREEMENT BETWEEN THE BORROWER AND THE
    HOLDER,

                 (B) THE BORROWER AND THE HOLDER ACKNOWLEDGE
    THAT ALL NONSTANDARD TERMS OF THIS NOTE AND ALL PRIOR ORAL
    AGREEMENTS AND CONTEMPORANEOUS ORAL AGREEMENTS BETWEEN THEM
    ARE SUFFICIENTLY SET FORTH HEREIN EXCEPT (IF NONE, WRITE "NONE"):

                                     NONE.

    THE BORROWER AND THE HOLDER FURTHER ACKNOWLEDGE THAT THE ABOVE
    SPACE IS SUFFICIENT FOR DISCLOSURE OF TERMS AND AGREEMENTS, IF ANY,
    NOT SET FORTH IN THIS NOTE,

                            (c) THE BORROWER AND THE HOLDER AFFIRM
    THAT NO LINWRITTEN ORAL AGREEMENT BETWEEN THEM EXISTS.

                                     BORROWER'S INITIALS:

                                     HOLDER'S INITIALS:




                                     [signature page   to   followJ




6   1   9s3098.5                                 t7
Case 18-12662-abl
     Case 18-12662-leb
                  Doc 193
                       ClaimEntered
                             42 Filed
                                    05/12/20
                                       07/18/18
                                             12:23:12
                                                  Page 19
                                                       Page
                                                          of 20
                                                             40 of 46




       IN WITNESS WHEREOF, Bonowcr has            o¿iused this Note to bc signed in its narnc by its
duly authorized officer this January 31, 20i 8.

                                   INC

By:              \          I
Name
Title: Chief Fxecutive Offiqcr




6 I   953098,5                                18
         Case 18-12662-abl
              Case 18-12662-leb
                           Doc 193
                                ClaimEntered
                                      42 Filed
                                             05/12/20
                                                07/18/18
                                                      12:23:12
                                                           Page 20
                                                                Page
                                                                   of 20
                                                                      41 of 46




 EXHIBIT A .- NOTICE OF'CONVERSION

                         The undersigned hereby elects    to   convert $                  principal amount of
 the Note (defined below) ínto that number of shares                 of Common Stock to be issued pursuant to the
 conversiot'l of the Note ("Common Stock") as set forth below, of MEDIZONE INTERNATIONAL, INC.,
 a Nevada corporation (the "Borrower") according to the conditions of the convertible note of the
 Borrower dated as of January 31,2078 (the'oNote"), as of the date written below, No fee will be charged
 to the Holder for any conversion, except for transfer taxes, ifany.

 Box Checked        as   to applicable instructions:

               t]   The Borrower shall electronically transmit the Common Stock issuable pursuant to this
                      Notice of Conversion to the account of the undersigned or its nominee with DTC through
                      its Deposit Withdrawal Agent Commission system ("DWAC Transfer").

                         Name of DTC Prime Broker:
                         Account Number:

                ]     The undersigned hereby requests that the Borrower issue a cefiificate or ceftificates for
                       the number of shares of Common Stock set forth below (which numbers are based on the
                       Holder's calculation attached hereto) in the name(s) specified immediately below or, if
                         additional space is necessary, on an attachmenf hereto:

                         L2 CAPITAL,LLC
                         8900 State Line Rd,, Suite 410
                         Leawood, KS 66206
                         e-mail : investments@ltwocapital, com

                         Date of Conversion:
                                                                      q
                         Applicable Conversion Price :
                         Number of Shares of Common Stock to be Issued
                           Pursuant to Conversion of the Notes:
                         Amount of Principal Balance Due remaining
                           Under the Note after this conversion:

                         L2 CAPITAL,LLC

                         By
                         Name
                         Title
                         Date:




6 I 953098.5                                                    T9
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 42 of 46
                                                              Case 18-12662-abl
                                                                    Case 18-12662-leb
                                                                Chase.com        Doc
                                                                          | Contact Us193
                                                                                       | Claim
                                                                                             Entered
                                                                                               42Notice
                                                                                         Privacy    Filed
                                                                                                      05/12/20
                                                                                                         | 07/18/18
                                                                                                               12:23:12
                                                                                                           En Español  | Search:
                                                                                                                      PagePage
                                                                                                                           1 of 143 of 46



                                                                                                                                                              CHASE ONLINESM Thursday, February 01, 2018

                      Payments & Transfers > Wire Activity > Wire Detail



                         Wire Detail                                                                    Print     Help with this page      I'd like to...
                                                                                                                                               Schedule a wire transfer
                                                                                                                                               See wire activity
                            Review this request — Read and confirm the details for this wire request. Click                                    See pending wire activity
                            "Wire Activity" to go back on the Activity page.
                                                                                                                                               See more choices

                           Wire Details

                           Account Details

                                                                   Wire to    Medizone International, Inc.(...6737)

                                                                Wire from     PLAT BUS CHECKING (...8067)


                           Wire Details - Sender

                                                             Wire amount 125000.00 U.S. Dollars (USD)

                                                         Scheduled On         01/31/2018 at 04:20 PM ET

                                                                Wire date     01/31/2018

                                                    Message to recipient debt investment

                                Message/instructions to recipient bank

                                                                  Memo        MZEI debt investment

                                                    Transaction number        5032122111

                                                  Fed reference number        0131B1QGC03C014161

                                                                   Status     Completed

                                                            Submitted by      Administrator on 1/31/2018 4:20:21 PM

                                                        Last modified by      Not Available on 1/31/2018 6:20:33 PM

                                                            Approved by       Not Available




                                                                             Wire Activity




                                                                    Security | Terms of Use | Legal Agreements and Disclosures| AdChoices

   Chase's website terms, privacy and security policies don't apply to the site you're about to visit. Please review its website terms, privacy and security policies to see how they apply to you. Chase isn't
responsible for (and doesn't provide) any products, services or content at this third-party site, except for products and services that explicitly carry the Chase name.

                                                                                        © 2018 JPMorgan Chase & Co.
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 44 of 46
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 45 of 46
Case 18-12662-abl   Doc 193   Entered 05/12/20 12:23:12   Page 46 of 46
